                                 Case 2:21-cv-01188-BWA-JVM Document 1-3 Filed 06/18/21 Page 1 of 1
     JS44 (Rev, 10/20)                                                              CIVIL COVER SHEET
     The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
     provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
     purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXTPAGE OF THIS FORM.)
     I. (a) PLAINTIFFS                               '^**31 tVlciSA                                                     DEFENDANTS UCM.C                                                                                        ^
                                                                                                                       Loo Www                                                    (Ja»4u^cAa^(AftA
                                                                                                                       LOWC                                                                                                 ^   '
       (b) County of Residence of First Listed Plaintiff                     QrU*/sS                                     County of Residence of First Listed Defendant                   f)r\^/t S
                                       (EXCEPTIN U.S. PLAINTIFF CASES)                                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                         NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                     THE TRACT OF LAND INVOLVED.

                                                lephone Number)                                    a    . iy*             Attorneys (IfKnown)
       (C) Attorneys (Firm Name. Address, and Teleidwne Number)
TU Uu ofeti                                                       9Ctr
                                                                                                                                    fWlot- L«-C, . _                                    to I St.
     HsuM/a kw. ^                                                                                                                    D90

                                                                                                                                                              ■ooo
     II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                               III. CITIZENSHIP OF PRI                             AL P ARTIES (Place an 'X" in One Boxfor Plaintiff
                                                                                                                      (For Diversity' Cases Only)                                       and One Boxfor Defendant)
                                                      Federal Question                                                                            PTE       DEF                                               PTE      DEF
             U.S. Government
                 Plaintiff                              (U.S. Government Not a Party)                           Citizen of This State            Q I       □ '      Incorporated or Principal Place           □ 4      □4
                                                                                                                                                                       of Business In This State


     □ 2 U.S. Government                      I |4    Diversity                                                 Citizen of Another State         □2        □ 2      Incorporated and Principal Place          □ 5      05
                 Defendant                               (Indicate Citizenship ofParties in Item III)                                                                  of Business In Another State


                                                                                                                Citizen or Subject of a          □3        □ 3 Foreign Nation                                 □ 6
                                                                                                                  Foreign Country

     IV. NATURE OF SUIT (Placc an "X" in One Bo, Only)                                                                                               Click here for: Nature of Suit Code Descriptions.
                  CONTRACT                                                 TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                         OTHER STATUTES

                                                                                   PERSONAL INJURY              ^625 Drug Related Seizure                 422 Appeal 28 USC 158               375 False Claims Act
               Insurance
               Marine
               Miller Act
                                                PERSONAL INJURY
                                             3310  Airplane
                                               315 Airplane Product
                                                                              [ I 365 Personal Injury -
                                                                                       Product Liability
                                                                                                                        of Property 21 USC881
                                                                                                                  1690 Other
                                                                                                                                                     E    423 Withdrawal
                                                                                                                                                               28 USC 157
                                                                                                                                                                                         E    376 Qui Tarn (31 USC
                                                                                                                                                                                                  3729(a))
               Negotiable Instrument                  Liability               I I 367 Health Care/                                                                                            400 State Reapportionment
                                                                                                                                                                                              410 Antitrust
         150   Recovery of Overpayment         I 320 Assault, Libel &                 Pharmaceutical                                                     PROPERTY RIGHTS

               & Enforcement of Judgment              Slander                         Personal Injury                                                     820 Copyrights                      430 Banks and Banking
               Medicare Act                  ^ 330 Federal Employers'                 Product Liability                                                   830 Patent                          450 Commerce

     B         Recovery of Defaulted
               Student Loans
                                                      Liability
                                               I 340 Marine
                                                                              I I 368 Asbestos Personal
                                                                                       Injury Product
                                                                                                                                                          835 Patent - Abbreviated
                                                                                                                                                               New Drug Application
                                                                                                                                                                                              460 Deportation
                                                                                                                                                                                              470 Racketeer Influenced and

               (Excludes Veterans)             \ 345 Marine Product                    Liability                                                     □    840 Trademark                            Corrupt Organizations
                                                                                                                                                                                              480 Consumer Credit
     □ 153     Recovery of Overpayment                Liability                 PERSONAL PROPERTY                             LABOR                       880 Defend Trade Secrets

               of Veteran's Benefits
               Stockholders' Suits
                                             3 350 Motor Vehicle
                                                355 Motor Vehicle
                                                                                  370 Other Fraud
                                                                                  371 Truth in Lending
                                                                                                                  1710 Fair Labor Standards
                                                                                                                        Act
                                                                                                                                                              Act of 2016                         (15 USC 1681 or 1692)
                                                                                                                                                                                              485 Telephone Consumer
               Other Contract                         Product Liability           380 Other Personal            ^720 Labor/Management                      SOCIAL SECURITY                         Protection Act

                                                                                      Property Damage                                                     861 HIA(1395fO                      490 Cable/Sat TV
               Contract Product Liability
               Franchise
                                             3 360 Other Personal
                                                      Injury                  Q] 385 Property Damage            3740 Railway Labor Act
                                                                                                                        Relations
                                                                                                                                                          862 Black Lung (923)            E   850 Securities/Commodities/
                                                                                                                                                                                                   Exchange
                                             ^ 362 Personal Injury -                  Product Liability             751 Family and Medical                863 DIWC/DIWW (405(g))
                                                      Medical Malpractice                                               Leave Act                         864 SSID Title XVI                  890 Other Statutory Actions
               REAL PROPERTY                      CIVIL RIGHTS                  PRISONER PETITIONS                  790 Other Labor Litigation            865 RSI (405(g))                    891 Agricultural Acts
         210 Land Condemnation                  440   Other Civil Rights           Habeas Corpus:               ^791 Employee Retirement                                                      895 Environmental Matters

         220 Foreclosure                        441   Voting                  ^ 463 Alien Detainee                      Income Security Act               FEDERAL TAX St ITS                  8^5 Freedom of Information
         230 Rent Lease & Ejectment             442   Employment              ^510 Motions to Vacate                                                 □     870 Taxes (U.S. Plainti                 Act
                                                                                                                                                               or Defendant)                  896 Arbitration
         240 Torts to Land
         245 Tort Product Liability
                                                443   Housing/
                                                      Accommodations
                                                                                       Sentence
                                                                                   530 General                                                       □ 871 IRS—Third Party                E   899 Administrative Procedure
                                                                                                                                                                                                  Act/Review or Appeal of
         290 All Other Real Property         ^ 445 Amer. w/Disabilities ■ ^ 535 Death Penalty                           IMMIGRATION                             26 USC 7609

                                                      Employment                   Other:                           462 Naturalization Application                                                Agency Decision
                                               I 446 Amer. w/Disabilities •
                                                      Other
                                                                                   540 Mandamus & Other
                                                                                   550 Civil Rights
                                                                                                                3   465 Other Immigration
                                                                                                                        Actions
                                                                                                                                                                                              950 Constitutionality of
                                                                                                                                                                                                   Stale Statutes

                                             ][] 448 Education                     555 Prison Condition
                                                                                   560 Civil Detainee -
                                                                                       Conditions of
                                                                                       Confinement

      V. ORIGIN (Place an 'X" in One Box Only)
         1 Original             WT2 Removed from                              Remanded froin               I—14 Reinstated or       I I 5 Transferred from          I—I 6 Multidistrict             Q] 8 Multidistrict
                                                                   □          Appellate Court                   Reopened                   Another District                  Litigation -                  Litigation -
               Proceeding              State Court
                                                                                                                                           (specify)                         Transfer                         Direct File

                                                  Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictionalstatutes unless diversity}'.
                                                           44 o;SC              \'Ao)!D'3
      VI. CAUSE OF ACTION
                                                                                                                                     nOsS oJl n.,-.s^cU!
      VII. REQUESTED IN                          '^CH^:
                                                    PH^K IF THIS IS A ri.ASS ACTION
                                                         CHECK IF THIS IS A CLASS ACTION
                                                  /^insinF
                                                      UNDE R RULE 23, F.R.Cv.P,
                                                                                                                "^DEmInD $            ~         CHECK
                                                                                                                                                CHECK YES
                                                                                                                                                      YES only
                                                                                                                                                          onl if demanded in complaint:
                                                                                                                                                                  JURY DEMAND;                 Mves            □ No
                COMPLAINT:

      VIII. RELATED CASE(S)
                                                       (See instructions):
                 IF ANY                                                        JUDGE                                                                       DOCKET NUMBER

                                                                                   SIGNATURE OF ATTORNEY O.                   CORD
      DATE

          ]%'• Av
               AwvJL '2ot.\
           FFteElUSE ONLY
      FOR OFPtGE

                                                                                       APPLYING IFP                                       JUDGE                                MAG. JUDGE
         RECEIPT #                          AMOUNT
